United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3400
                        ___________________________

                                   Tommie Dawson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              Wells Fargo Corporation

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: March 7, 2013
                              Filed: March 13, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Tommie Dawson appeals the district court’s1 dismissal of his civil complaint.
After careful review, we conclude that the dismissal was proper. Dawson’s Title VII

      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
claim was untimely, and there was no basis for tolling the time limits. See 42 U.S.C.
§ 2000e-5(f)(1) (civil action may be brought within 90 days of right-to-sue notice).
Dawson also failed to state a fraud claim, because he did not allege that he acted in
reliance on any false representation. See Northstar Indus., Inc. v. Merrill Lynch &
Co., Inc., 576 F.3d 827, 832 (8th Cir. 2009) (to establish fraud under Minnesota law,
plaintiff must show, inter alia, that false representation by party caused other party
to act in reliance thereon). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-